An unpub|isllled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

DAVID M. KORREY; AND PAUL E. N0. 64964
WOMMER,

€;)'pellants,  L E D

DAVID CARRASQUILLO,
Respondent. APR 1 1 2014

TRAC:E »< LlllL:)EMAN
CLER:< or suPREr./»E cc)uRT

ev - ,
DEPUTY CLERK d

ORDER DISMISSING APPEAL
Appellants’ motion to voluntarily dismiss this appeal is
granted, and we thus dismiss this appeal. The parties are to bear their
own costs and fees. NRAP 42(b).
It is so ORDERED.

 , A.C,J.

cc; H0n. Jessie Elizabeth Walsh, District'Judge
David l\/[. Korrey
Eisenberg Gilchrist & Cutt
lLaw
Eighth District Court Clerk

SL:PREM£ Coum'
oF
NEvAnA

rul 1<)47.»\ 

¢¢-1»753
1|| I